EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Nathaniel Lucek (Applicant – Registration# 60766) on 13 September 2021 as follows (specific to claim 6):
1. (Previously Presented) A system for detecting anomalies, the system comprising:
-	a communication device comprising a first processor with access to a database comprising a plurality of physical entity records of insurance claims, the physical entity records comprising physical data values for at least one numeric attribute and partition-specifying values for one or more nominal attributes from one or more insurance claim records, wherein the physical entity records include an industry sector of policyholders and an injury type of an employee of the policyholders;
-	a computing device comprising a second processor, tangible non-volatile memory, and program code present on said memory for instructing the second processor; 
wherein the communication device is arranged to provide the computing device access to the database,
wherein the computing device is configured to calculate an anomaly score for the plurality of physical entity records based on the following steps:
(a)	retrieving the plurality of physical entity records via the communication device and preparing the plurality of physical entity records for partitioning;
(b)	partitioning the plurality of physical entity records by associating a partition with each distinct combination of partition-specifying values present in the plurality of physical entity records and grouping the physical entity records according to the partitions;
(c)	for each of the partitions obtained in the step (b), training an unsupervised anomaly detection algorithm on the physical data values of the physical entity records belonging to the partition, thereby obtaining a trained anomaly detection model for each of the partitions, wherein the unsupervised anomaly detection algorithm is an isolation-based anomaly detection algorithm, wherein the isolation-based anomaly detection algorithm is isolation forest, and wherein the partition-specifying values are values for two nominal attributes;
(d)	for each of the physical entity records belonging to the plurality of physical entity records, calculating the anomaly score is based on the trained anomaly detection model that is associated with the partition to which the physical entity record belongs; and
(e)	via the communication device, updating each of the physical entity records in the database by adding the associated anomaly score calculated in the step (d) and, via the communication device, storing each of the trained anomaly detection models for each of the partitions in the database;

(01)	receiving a user-provided physical entity record from the user via the communication device, the user-provided physical entity record comprising the physical data values for at least one numeric attribute and the partition-specifying values for the one or more nominal attributes, wherein the physical data values include the industry sector of policyholders and the injury type of an employee of the policyholders;
(02)	preparing the user-provided physical entity record for scoring, the preparing comprising selecting the one or more nominal attributes corresponding to the partition-specifying values from the step (01);
(03)	retrieving the trained anomaly detection model that corresponds to the one or more nominal attributes selected in the step (02) from the database via the communication device;
(04)  calculating the anomaly score of the user-provided physical entity record based on the trained anomaly detection model retrieved in step (03), wherein the anomaly score is a real number based on a path length derived from an isolation tree and a normalization factor; 
(05) determining if the user-provided physical entity record is fraudulent using the anomaly score;
(06) generating a visual comparison of anomaly detection with contour lines joining points of equal anomaly score thereby steering investigation efforts for fraud detection. 
2-3. (Cancelled) 
4. (Previously Presented) The system according to claim 1, wherein the preparing in the step (a) comprises updating the plurality of physical entity records, wherein the updating comprises automatically specifying which of the nominal attributes are used as the partition-specifying values from the step (b). 
5. (Cancelled) 
6. (Currently Amended) The system according to claim 4, wherein the updating of the plurality of physical entity records comprises automatically transforming at least the one numeric attribute to a newly created nominal attribute; wherein the transforming relates to associating at least one nominal label to at least one numeric interval; and wherein a 
7. (Previously Presented) The system according to claim 1, wherein the database comprises training data relating to a plurality of training-related physical entity records comprised in the plurality of physical entity records; wherein the training data comprises a plurality of labels indicative of whether the training-
(f)	updating each of the physical entity records by adding the anomaly score calculated in the step (d);
(g)	retrieving the training data via the communication device; 
(h)	based on the training data received in the step (g), training a supervised classification algorithm on the updated physical entity records obtained in the step (f), obtaining a trained supervised classification model;
(i)	for each physical entity record belonging to the plurality of physical entity records, calculating a prediction score, the prediction score indicative of an extent to which said physical entity record adheres to the predefined anomaly-relating criterion based on the trained supervised classification model; and
(j)	via the communication device, updating each physical entity record in the database by adding said associated prediction score calculated in the step (i) and via the communication device, storing the trained supervised classification model in the database. 
8. (Previously Presented) The system according to claim 7, wherein for each of the physical entity records, the updating in the step (f) replaces the partition-specifying values with the anomaly score associated with the physical entity record.
9. (Previously Presented) The system according to claim 7, wherein the supervised classification algorithm trained in the step (h) and applied in the step (i) is a logistic regression, CART decision tree, random forest, SVM with linear kernel, or SVM with radial basis function.
10. (Previously Presented) The system according to claim 7, wherein the training of the supervised classification algorithm in the step (h) comprises splitting the training-related physical entity records and associated training data according to holdout or k-fold cross-validation.
11. (Cancelled) 
12. (Previously Presented) The system according to claim 7, wherein the database further comprises at least one of the trained supervised classification models, wherein the system is configured to perform additional steps (A)-(C) after the step (04): 
(A)	updating the user-provided physical entity record by adding the associated anomaly score calculated in the step (04);

(C)	calculating the prediction score of the user-provided physical entity record based on the trained supervised classification model retrieved in the step (B).
13. (Previously Presented) The system according to claim 12, wherein the communication device is further arranged to generate an alert for an operator, and wherein the system is further configured for comparing the anomaly score calculated in the step (04) or the prediction score calculated in the step (C) to a pre-defined alert value, wherein the alert for the operator is generated when the comparing determines that the pre-defined alert value is matched or is exceeded. 
14-19. (Cancelled) 
20. (Previously Presented) The system according to claim 1, wherein the system is configured to perform further steps of repeating the steps (01) to the step (05) for another of the user-provided physical entity record thereby determining a second anomaly score and ranking the anomaly score and the second anomaly score.
21. (Cancelled) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532.  The examiner can normally be reached on Monday - Friday (6:30 AM to 3:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAISHALI SHAH/Primary Examiner, Art Unit 2158